Opinion oe the Court by
.Judge Williams :
The deed of trust made by Miller to Baird as trustee for the use of his creditors, made October 15, 1866, vested the creditors of Miller with rights which did not depend on the proper subsequent proceedings of the trustee, therefore, whether he executed the bond and took the oath as prescribed by the act of March 2, 1860, Myer Sup. 533, is'not important further than to evidence a fraudulent combination. The larger portion of the creditors, both as to number and amount, having agreed that Miller should still conduct the business, no unfavorable inference is manifested by the trustee assenting to it.'
Apellants could either resort to their pro rata claim as to these goods, or they could resort to the trustee’s bond if one was exe-. cuted, as they did not consent to Miller’s still conducting the business, else they could resort to their judgment at law and levy on such property of Miller asds not purchased with its proceeds. ,
Bruce & Bussell, for Appellant.
Bijur & Thompson, for Appellee.
Whilst such transactions are to be regarded with great jealousy, yet the evidence in this case exhibits no illegal purchase.
Wherefore, the judgment is affirmed.